Citation Nr: 0419199	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-15 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease, residuals to status post angioplasty, including as 
due to herbicide exposure.

3.  Entitlement to service connection for residuals to status 
post bilateral craniotomy, right and left posterior 
communicating artery aneurysm, including as due to herbicide 
exposure.

4.  Entitlement to service connection for lung disability, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
September 1967.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2003, a 
statement of the case was issued in April 2003, and a 
substantive appeal was received in May 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran testified at a Board videoconference hearing in 
January 2004.


REMAND

Although never mentioned by the veteran prior to the January 
2004 Board hearing, at that time he testified that he was 
hospitalized at a VA medical facility in Chicago shortly 
after discharge.  He stated that he was hospitalized for 
three days to have his blood pressure checked.  The Board 
notes that the RO has made appropriate efforts to obtain 
medical evidence identified by the veteran.  However, he did 
not mention the VA hospitalization in Chicago until the Board 
hearing.  

The Board also notes that the Court has held that VA has 
constructive knowledge of documents generated by VA medical 
facilities even if the said records were not physically part 
of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In a precedent opinion, the VA General Counsel held 
that when a decision is entered on or after July 21, 1992, a 
failure to consider records which were in VA's possession at 
the time of that decision, although not actually in the 
record before the RO, may constitute clear and unmistakable 
error, if such failure affected the outcome of the claim.  
VAOPGCPREC 12-95.  Therefore, while the Board regrets further 
delay in appellate review, any available medical records from 
that facility must be requested before the Board may properly 
proceed with appellate review.  

The Board also notes that at the January 2004 Board hearing, 
the veteran stated that he was going to obtain an opinion 
from a physician who told him that exposure to herbicides 
played a role in his disabilities.  No such opinion has been 
received to date.  In view of the need to return the case for 
action to obtain the identified VA medical records, the Board 
believes it appropriate to request additional information 
from the veteran regarding the physician's opinion he 
referred to at the Board hearing. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The veteran should be contacted and 
requested to furnish the name and address 
of any physician who told him that there 
was a relationship between any disability 
at issue and exposure to herbicides.  If 
the veteran furnishes such identifying 
information, the RO should take 
appropriate action to request any such 
records/opinions. 

3.  The RO should take appropriate action 
to request all pertinent VA medical 
records documenting treatment at a VA 
medical facility in Chicago, to 
specifically include any records of 
hospitalization in 1967 and 1968.   

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If a supplemental statement of 
the case is necessary, then the veteran 
and his representative should be 
furnished one.  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


